The judgment herein charged appellee bank with legal interest from the respective dates the rentals were received by it from the Texas Company. It is now suggested that if the bank is chargeable with interest, it should begin December 11, 1939, the date demand was made upon the bank for payment of the money. This point was not argued on the original appeal, but we think the contention is well taken. The suggestion of error is sustained to that extent, and the judgment will be modified so as to charge appellee with interest from above date.
Suggestion of error sustained in part. *Page 528